Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                         Apr 23 2013, 9:28 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                     ATTORNEYS FOR APPELLEE:

RONALD A. BOHANNON                                    GREGORY F. ZOELLER
Greencastle, Indiana                                  Attorney General of Indiana

                                                      MICHAEL GENE WORDEN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

RONALD A. BOHANNON,                                   )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 28A04-1212-CR-656
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE GREENE CIRCUIT COURT
                            The Honorable Erik C. Allen, Judge
                              Cause No. 28C01-0908-FC-129


                                            April 23, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Ronald A. Bohannon pled guilty to reckless homicide and two counts of possession of

a handgun without a license, all as class C felonies, receiving stolen property, as a class D

felony, and admitted he was a habitual offender. He was eventually sentenced to eight years

for the reckless homicide conviction, which was enhanced by five years as a result of his

habitual offender status, seven years for the handgun convictions, which were to be served

consecutively to the enhanced sentence for reckless homicide, and two years for the

conviction of receiving stolen property, to be served concurrently with the other sentences.

In the aggregate, this amounted to an executed sentence of twenty years. In this action,

Bohannon, pro se, appeals the denial of his motion to correct erroneous sentence, presenting

two issues for our review. We conclude that both issues are waived.

       We affirm.

       The facts and procedural history of this cause were set out in our resolution of

Bohannon’s direct appeal, as follows:

       On August 16, 2009, George Dallaire (Officer Dallaire), a Detective with the
       Greene County Sheriff’s Department, received a dispatch concerning a
       shooting in Greene County. After learning that the victim, T.B., had been
       admitted to the Greene County General Hospital and was there along with his
       father, Officer Dallaire proceeded to the hospital to investigate. By the time
       Officer Dallaire arrived at the hospital, T.B. had passed away from his injuries.
       Officer Dallaire nevertheless examined T.B.’s body and discovered that he was
       a fourteen month old male infant who had received a gunshot wound to his
       head. Based on partially burned and unburned gunpowder around the wound,
       Officer Dallaire estimated that the gun had been discharged from within a
       distance of four or five feet.

       After examining T.B., Officer Dallaire spoke with T.B.’s father, Bohannon,
       who had been pushing T.B. in a stroller when he was shot. Bohannon told the
       Officer that he had taken his children, S.B. and T.B., for a walk when he heard
       a “pop” near an old abandoned house on the road. A second later, Bohannon

                                              2
       noticed that T.B. had been injured. Officer Dallaire asked Bohannon who he
       thought might be responsible and Bohannon told him that he had recently been
       involved in an altercation with his wife, Jamie Bohannon’s, ex-husband, Carl
       Finley (Finley), who had threatened that he would “take care of [him.]” In a
       separate interview, Tanya Salesman (Salesman), a woman who lived with
       Bohannon, also indicated that she believed Finley was responsible. Later that
       night, Officer Dallaire interviewed S.B., who told the Officer that he “thought
       the pop came from the gun that daddy had in his pants.” This declaration
       contradicted previous claims by Bohannon and Salesman that although they
       owned and kept a shotgun in their closet, they did not own any handguns.

                                         * * * * *
       On August 18, 2009, Bohannon was arrested on unrelated charges. While in
       custody, he admitted to the detectives that he had accidentally shot T.B. He
       told them that he had tucked a .38 caliber revolver into his belt prior to his
       walk with his sons and cocked the gun when he heard a noise on the walk.
       Then, when he heard more noises he pulled the gun out from behind his back,
       placed his fingers on the trigger and hammer, and placed the gun on the stroller
       handles. At that point, the gun accidentally discharged and struck T.B. in the
       head.

Bohannon v. State, No. 28A01-1203-CR-115, slip op. at 1-2 (Ind. Ct. App. October 4, 2012),

trans. denied (internal citations omitted).

       The State filed an information charging Bohannon with reckless homicide, a class C

felony; possession of a handgun without a license, a class A misdemeanor; an enhancement

of the handgun charge to a class C felony based on prior felony convictions; and receiving

stolen property, a class D felony. The State later filed an additional information alleging that

Bohannon was a habitual offender. Bohannon ultimately pled guilty to four of the charges, in

exchange for which the State agreed to dismiss the remaining ones. Bohannon also admitted

being a habitual offender. Sentencing was left to the trial court’s discretion. The trial court

later accepted the plea agreement and entered a judgment of conviction accordingly.

Following a sentencing hearing, the trial court sentenced Bohannon as set out above.

                                               3
       On December 5, 2012, Bohannon filed a motion to correct erroneous sentence. That

motion is not included in the appellate materials and therefore the basis of the motion is

unknown to us. In any event, that motion was denied and Bohannon appeals from that

ruling. Bohannon challenges the ruling in two respects. First, he contends that the habitual

offender finding should be vacated because the allegation was added more than ten days after

the omnibus date and without the justification required by Ind. Code Ann. § 35-34-1-5 (West,

Westlaw current through 2012 2nd Reg. Sess.). Second, he contends “that the trial court

made a fundamental error when it ordered counts 1, 3, 3A, and 4 to be served consecutive

from [sic] each other, which by doing so made the sentence erroneous on its face.”

Appellant’s Brief at 5.

       Our Supreme Court has determined that a motion to correct sentence is “appropriate

only when the sentence is ‘erroneous on its face.’” Robinson v. State, 805 N.E.2d 783, 786-

87 (Ind. 2004) (quoting Mitchell v. State, 726 N.E.2d 1228, 1243 (Ind. 2000), abrogated on

other grounds, Beattie v. State, 924 N.E.2d 643 (Ind. 2010)). Specifically, this motion may

be used only “to correct sentencing errors that are clear from the face of the judgment

imposing the sentence in light of the statutory authority.” Id. at 787. The Court stressed that

“the ‘facially erroneous’ prerequisite should henceforth be strictly applied.” Id. We review a

trial court’s decision on a motion to correct erroneous sentence only for an abuse of

discretion. Davis v. State, 978 N.E.2d 470 (Ind. Ct. App. 2012).

       Do Bohannon’s claims of sentencing error meet the “facially erroneous” requirement?

We cannot tell. A defendant has a duty to present an adequate record clearly showing the


                                              4
alleged error; where he fails to do so, the issue is waived. Davis v. State, 935 N.E.2d 1215

(Ind. Ct. App. 2010), trans. denied. Bohannon has failed to provide copies of the abstract of

judgment or sentencing order, so we cannot review the face of the judgment for the purpose

of determining whether Bohannon has established the Robinson prerequisite. Accordingly,

the issues are waived.

       Judgment affirmed.

ROBB, C.J., and CRONE, J., concur.




                                             5